        Case 7:20-cv-06101-PMH
Case 7-20-cv-06101-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 09/15/21 Page 1 ofPage
                                                      on 09/14/2021    2   1 of 2




                            Law Offices of Adam J. Roth
                                              Application granted. A telephone conference has been scheduled
                                              for 10/7/2021 at 12:00 p.m. At the time of the scheduled
112 Madison Avenue, 6th Floor                                            (212)
                                              conference, all parties shall       922following
                                                                            call the   - 3741 number: (888)
New York, New York 10016                                                 (212)
                                              398-2342; access code 3456831.      253  – 4157
www.loajr.com                                                          ajr@loajr.com
                                              SO ORDERED.

Honorable Philip M. Halpern                   _______________________    September 14,   2021
                                              Philip M. Halpern
United States District Court                  United States District Judge
Southern District of New York
300 Quarropas St.                             Dated:
                                               .     White Plains, New York
White Plains, New York 10601                         September 15, 2021

                                                Re:   Atkinson v. Trail et. Ano.
                                                Civ Case No. 20-cv-6101

Dear Honorable Sir:

         As you know, my office represents the plaintiff in the above-captioned matter. Please

accept this correspondence as Plaintiff’s request for a Local Rule 37.2 Conference, or a pre-

motion conference, on consent, requesting permission to make a motion for an Order pursuant to

Federal Rule of Civil Procedure 37(a)(1) compelling discovery from Defendant Dada.

         Pursuant to F.R.C.P. 37(a)(1), “a party may move for an order compelling disclosure or

discovery.” Fed. R. Civ. P. 37. “In federal actions, discovery should be broad, and all relevant

materials which are reasonably calculated to lead to the discovery of admissible evidence should

be discoverable.” Fountain v. City of NY, 2004 U.S. Dis. LEXIS 7539, *3 (S.D.N.Y. May 3,

2004).

         It is well established that mutual knowledge of all relevant facts is essential to proper

litigation. Hickman v. Taylor, 329 US 495, 507 (1947). Parties may seek liberal discovery on

any matter reasonably calculated to lead to admissible evidence. Fed. R.Civ.P.26(b)(1). The

Court may consider several factors in determining whether discovery on an issue is appropriate

including (1) importance of the issues at stake; (2) the importance of the proposed discovery in
        Case 7:20-cv-06101-PMH
Case 7-20-cv-06101-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 09/15/21 Page 2 ofPage
                                                      on 09/14/2021    2   2 of 2



resolving those issues; (3) the amount in controversy; and (4) the parties’ resources. The party

resisting discovery bears the burden of clarifying and explaining why its objections are

proper. Bass v. Grottoli, 1996 U.S. Dist. LEXIS 11531, 7-8 (S.D.N.Y 1996 J. Reice-Buchwald)

        On June 9, 2021, Plaintiff served a list of demands for documents and interrogatories

upon Defendant Dada. Annexed hereto as Exhibit 1 is a copy of the same. On August 3, 2021,

Defendant served his responses. Annexed hereto as Exhibit 2 is a copy of the same. These

responses, however, are incomplete and my office sent Defendant Dada a letter detailing the

insufficiency of these responses. Annexed hereto as Exhibit 3 is a copy of the same.

        Defendant Dada, through his attorney Robert Dapelo, has since informed my office that

the State of New York is refusing to provide the documents required for a complete response to

our demands. As such, Plaintiff and Defendant Dada agree on the need for an Order from this

Court compelling the disclosure of those documents not provided in Defendant’s response dated

August 3, 2021.

        As the parties have been unable to resolve this discovery dispute without judicial

intervention, Plaintiff respectfully requests a conference pursuant to Local Rule 37.2 with this

Court to discuss compelling the requested disclosure. I thank the Court for its time and attention

to this matter.


                                                     Yours, etc.,

                                                                   /s/
                                                             Adam J. Roth, Esq.
